"USDlN
                                 |nThe
                            Court of Appeals
                                                             ^55%*»
                                                             ffB,„ **"
                                 ForThe
                        First District of Texas         cu^°2L2m
                                                              ml "»**


                          NO. 01-015-00063-CV



                        Patrick Cox, Appellant(s)

                                    V.


                         Cara Cox, Appellee(s)



               On Appeal from the 245th District Court
                       Harris County, Texas
                   Trial Court Cause No. 2013-21966




     PARTIES' NOTIFICATION TO COURT OF MEDIATOR

The parties have agreed that the following person will mediate this cause:

          Mediator's Name:        Warren Cole
          State Bar of Texas identification number:        04549500
          Mailing address:        3355 W. Alabam. Ste 825
                                  Houston. Texas 77098
          Telephone number:            713-275-4444
          Fax number:             713-400-9144
          e-mail address:         warren@,warcolelaw.com
Pro Se Appellant has confirmed with Appellee's counsel that the above
mediator is an acceptable mediator to Appellee. Appellant finds the above
mediator acceptable as a mediator in this cause.

Pro Se Appellant asks the Court to confirm the above mediator as the
mediator in this cause.



Respectfully Submitted.



Patrick Cox
Pro Se Appellant
Mailing address:           247 Hedwig Rd
Telephone number:          832-495-9416
Fax number:                855-280-1504
e-mail address:     divorce_cara@yahoo.com




                           CERTIFICATE OF SERVICE


I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on February 19, 2015.

email to:
Bobby K. Newman: bknservice@lnvlaw.com
Attorney for Appellee



                                         -r

                                       Patrick Cox